DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 53-59, 63-65, and 73-78 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 26, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, 12-15, 17-24 and 66-72 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Locke et al. US 8870837. 
Regarding claim 1 and 66/67, Locke discloses an adapter for providing fluid communication with a distribution manifold at a tissue site, the adapter comprising 
    PNG
    media_image1.png
    656
    632
    media_image1.png
    Greyscale

Figure 1: Annotated Figure 8B of US 8870837 depicting (connector pad/ adaptor) port details

Regarding claim 2, Locke discloses wherein the base is attached to the conduit housing and positioned about the recessed region (see figure 2 below and Col. 9 lines 27-67 which discloses the base or flange (124) which is attached to the conduit (54)).  

    PNG
    media_image2.png
    473
    664
    media_image2.png
    Greyscale

Figure 2: base and conduit housing details
Regarding claim 3, Locke discloses wherein the base surrounds the recessed region (see figure 2 above which shoes the base surrounding the recessed region, Col 9 lines 27-67). 
 
Regarding claim 4, Locke discloses wherein the entry surface is spaced apart from the first planar side of the mounting plane (see figure 1 above which shows the recess region defining the entry surface, since the region is recessed it is be spaced apart for the first planar surface the entry surface will also be spaced apart).

Regarding claim 5, Locke discloses wherein the primary port (140/340 or lumen Fig 8A) is positioned at an apex of the recessed region (Col 9 lines 27-67 (last 3 lines in particular) and Col 11, lines 60-65, which discloses it's at the apex/ upper portion of the cavity/ recessed region).

Regarding claim 6, Locke discloses, wherein the apex of the recessed region is spaced apart from the first planar side of the mounting plane (Col 9 lines 27-67 (last 3 lines in particular) and Col 11, lines 60-65), which discloses it's at the apex/ upper portion of the cavity/ recessed region and figures 8a-b and  show it is spaced away from the base as it is located within the recess).

Regarding claim 7, Locke discloses wherein the primary port is spaced apart from the ancillary port such that the ancillary port is positioned closer to the first planar side of the mounting plane than the primary port (see figure 8B which shows and ancillary port(s) (348 and 350) closer to the first planar side than the primary port (340) and Col 12 lines 44-64).

Regarding claim 8, Locke discloses wherein the port extension extends beyond the mounting surface through the mounting plane to the second planar side, the mounting surface and the second planar side configured to face the distribution manifold (Col 12 lines 52-58, which discloses the lumen (334) or port is dispersed into the wound insert (or manifold)).

Regarding claim 9, Locke discloses wherein the distal end of the port extension is spaced apart from the mounting plane on the second planar side (See figure 8b, where the port extension extend into the recess thereby coming up on the second planar side and is within the recessed portion and therefore spaced away from the mounting plate and figure 3 which shows the top side (or second planer side of the mounting surface  and the formed recess/ cavity).
  
Regarding claim 10, Locke discloses wherein the proximal end of the port extension is positioned on the first planar side of the mounting plane in fluid communication with the ancillary port, the distal end of the port extension extending through the mounting plane to the second planar side (See figure 8b, where the port extension extend into the recess thereby coming up on the second planar side and is within the recessed portion and therefore spaced away from the mounting plate and figure 3 which shows the top side (or second planer side of the mounting surface  and the formed recess/ cavity).

Regarding claim 12, Locke discloses, wherein the proximal end of the port extension is coupled to the entry surface about the ancillary port (see annotated figure 1 above).

Regarding claim 13, Locke discloses wherein the bore of the port extension defines an isolated communication passageway between the ancillary port and the distal end of the port extension (see annotated figure 1 above, the port is isolated in the sense that it does not have dual lumen).

Regarding claim 14, Locke discloses wherein the distal end of the port extension carries a plurality of castellations, the castellations comprising projections extending outward from the distal end (352a in figure 8B, Col 12 lines 23-27).  

Regarding claim 15, Locke discloses wherein the castellations are disposed about a perimeter of the distal end of the port extension (352a in figure 8B, Col 12 lines 23-27).  

Regarding claim 17, Locke discloses wherein the castellations are spaced apart from one another about the distal end of the port extension ( 352a in figure 8B, Col 12 lines 23-27.  

Regarding claim 18, Locke discloses further comprising an opening defined between each of the castellations and in fluid communication with the bore (352a in figure 8B, Col 12 lines 23-43, the castellations form an opening which may take a circular shape).  

Regarding claim 19, Locke discloses, wherein the at least one ancillary port comprises a first ancillary port (348) and a second ancillary port (350), the port extension coupled to the entry surface about the first ancillary port and extending outward from the entry surface and beyond the mounting surface of the base, the second ancillary port terminating at the entry surface (figure 1 annotated above and Col 8 lines 21-60 which discloses multiple lumens or ports and the direction in which they extend- ie both extend into the recess/ cavity and may stop or extend at/ beyond the entry surface depending the their purpose).  

Regarding claim 20, Locke discloses, wherein the at least one ancillary port comprises a first ancillary port and a second ancillary port, and wherein the at least one port extension comprises a first port extension and a second port extension, the first port extension coupled about the first ancillary port, and the second port extension coupled about the second ancillary port (figure 1 annotated above and Col 8 lines 21-60 which discloses multiple lumens or ports).  

Regarding claim 21, Locke discloses further comprising channels positioned on the entry surface (not numbered in fig 8A, see labeled in figure 3 below) to direct liquid away from the ancillary port and into the primary port (Col 13 lines 1-60 discloses grooves and channels which direct the fluid to and away from different ports).  

    PNG
    media_image3.png
    380
    574
    media_image3.png
    Greyscale

Figure 3: channels on entry surface

Regarding claim 22, Locke discloses wherein the channels (not numbered in fig 8A, see labeled in figure 3 above)  comprise: a linear channel section along approximately half of the entry surface; and a radial channel section along approximately one-third of the entry surface (Col 13 lines 1-1-60 discloses grooves and channels may have various shapes to direct the fluid, figure 8a-b show a combination of radial and linear grooves on the entry surface).  

Regarding claim 23, Locke discloses further comprising radial channels (368) positioned on the base to direct liquid from a periphery of the base away from the ancillary port (Col 13 lines 1-60 discloses grooves and channels which direct the fluid to and away from different ports).  
Regarding claim 24, Locke discloses further comprising an intermediate collection channel (372) positioned on the base to direct liquid into the radial channels (Col 13 lines 1-60 discloses grooves and channels which direct the fluid to and away from different ports).  

Regarding claim 68, Locke discloses wherein the primary port and the at least one ancillary port are positioned inbound of the mounting surface and on an interior surface of the opening (see figure 8B and Col 11 lines 41-68 and Col 12 lines 44-67, which disclose the primary port (340) and ancillary port (348 and 350) are found within the cavity and therefor inbound of the mounting surface and interior to the opening).  

Regarding claim 69, Locke discloses wherein the primary port (340) is spaced apart from the at least one ancillary port (348 and 350) such that the at least one ancillary port is positioned closer to the mounting surface than the primary port (see figure 8B which shows and ancillary port(s) (348 and 350) closer to the mounting surface than the primary port (340) and Col 12 lines 44-64).
.  
Regarding claim 70, Locke discloses wherein the at least one ancillary fluid pathway has a proximal end and a distal end, the proximal end positioned inbound of the mounting surface and the distal end positioned outbound of the mounting surface (see annotated Figure 1 above).  

Regarding claim 71, Locke discloses wherein the opening has an apex inbound of the mounting surface, and wherein the primary port is positioned at the apex (Col 9 lines 27-67 (last 3 lines in particular) and Col 11, lines 60-65), which discloses the opening of the cavity/ recessed region has an apex/ upper portion).
.  

Regarding claim 72, Locke discloses wherein the at least one ancillary fluid pathway comprises an auxiliary tube including a proximal end, a distal end, and a bore between the proximal end and the distal end, the distal end of the auxiliary tube positioned outbound of the mounting surface and in fluid communication with the ancillary port through the bore (see annotated Figure 1 above).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Locke et al. US 8870837 in view of Allen US 2015/0141941. 
Regarding claim 11, Locke fails to disclose wherein the port extension is collapsible in a lengthwise direction.  

Regarding claim 16, Locke fails to disclose wherein the castellations are collapsible.  

With regards to claims 11 and 16.  Allen teaches a negative would therapy device thereby being in the same field of endeavor as Locke, Allen teaches a port (or adaptor) which has a conduit or (or port) and a connector for attaching negative pressure ([0164]) Allen teaches the port maybe flexible (or collapsible) {0164]). Allen does not teach any castellations; however, the castellations of Locke are clearly apart of the port and located at the end of the port, so if the whole port is made to be flexible (or collapsible) then the castellation with also be collapsible. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have made the port and subparts (ie extensions and castellations) flexible to provide improved patient comfort (Allen [0252]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574. The examiner can normally be reached M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIELLA E BURNETTE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781